Citation Nr: 1210554	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 2006, for a temporary total evaluation due to treatment necessitating convalescence for a service connected disability.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to March 1, 2008.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine from March 1, 2008, through November 30, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from December 1, 2008.

5.  Entitlement to a compensable evaluation for residuals of a fractured left elbow prior to May 6, 2011.

6.  Entitlement to an evaluation in excess of 10 percent for residuals of a fractured left elbow from May 6, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that a May 2011 rating decision increased the current evaluation for each disability on appeal.  Because these increases do not represent the maximum rating available for either disability, the Veteran's claims remain in appellate status, characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  In an April 2011 signed statement, the Veteran expressed his desire to withdraw all claims save for his pending increased rating claims (lumbar spine and residuals of an elbow fracture), amounting to a withdraw of his claim for entitlement to an effective date prior to May 23, 2006, for a temporary total evaluation due to treatment necessitating convalescence for a service connected disability.



2.  Prior to March 1, 2008, degenerative disc disease of the lumbar spine is manifested by, at worst, 0 to 85 degrees of flexion (the Veteran was able to flex to 90 degrees, but pain began at 85 degrees), and extension to 30 degrees.

3.  From March 1, 2008, through November 30, 2008, degenerative disc disease of the lumbar spine is manifested by, at worst, flexion from 0 to 30 degrees (with increased pain at 25 degrees), and 0 to 3 degrees of extension.  The Veteran's disability was not manifested by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.

4.  From December 1, 2008, degenerative disc disease of the lumbar spine is manifested by, at worst, flexion from 0 to 50 degrees, extension was from 0 to 5 degrees, objective evidence of pain on motion, antalgic gait, and constant, throbbing pain.  The Veteran's disability was not manifested by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.

5.  Prior to May 6, 2011, residuals of a fractured left elbow are manifested by normal range of motion with no objective evidence of pain.

6.  From May 6, 2011, residuals of a fractured left elbow are manifested by flexion from 0 to 100 degrees and extension from 90 to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an effective date prior to May 23, 2006, for a temporary total evaluation due to treatment necessitating convalescence for a service connected disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




2.  Prior to March 1, 2008, the criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

3.  From March 1, 2008, through November 30, 2008, the criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

4.  From December 1, 2008, the criteria for an evaluation of 40 percent, but no higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011)

5.  Prior to May 6, 2011, the criteria for a compensable disability rating for residuals of a fractured left elbow have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes  5206, 5207 (2011).

6.  From May 6, 2011, the criteria for an evaluation in excess of 10 percent for residuals of a fractured left elbow have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes  5206, 5207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)


In July 2005 and February 2006, prior to its adjudication of each claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A March 2006 letter informed him of the information necessary to establish an disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in connection with each claim in May 2011.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran's representative argued that the May 2011 VA orthopedic examination was inadequate, claiming that the examiner failed to consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of painful motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The representative also stated that the examination report is inadequate, as the examiner was not afforded the opportunity to review the claims file.  See Brief, October 2011.

As to the first contention, and as explained in greater detail below, the examiner reported that there was no additional limitation of motion following repetitive testing, despite the observation of pain on repetitive motion.  Therefore, the reported range of motion accurately reflected the Veteran's range of motion when considering objective signs of painful motion.  Regarding the representative's second contention, the Board notes that the claims at issue are increased rating claims, based on range of motion and/or other objective criteria.  Therefore, the review of a claims file by a VA examiner is not imperative in cases involving musculoskeletal rating criteria.

As such, the examination results obtained in this case are adequate to evaluate the claims on appeal, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  See 38 C.F.R. § 20.204 (2011).  

In this instance, the Board notes that the Veteran filed a formal appeal to the issue of entitlement to an effective date prior to May 23, 2006, for a temporary total evaluation due to treatment necessitating convalescence for a service connected disability.  See VA Form 9, January 31, 2008.  However, in a signed statement dated April 12, 2011, the Veteran withdrew all issues on appeal save for the remaining issues listed on the first page of this decision.  

Hence, there remain no allegations or errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


III.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, each issue on appeal has been staged, and the assigned ratings accurately reflect the state of each disability throughout the appellate period.  Thus, additional staged ratings are not warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

When determining the severity of musculoskeletal disabilities such as the claims at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca,  see also 38 C.F.R. §§ 4.40, 4.45 (2011).

Degenerative Disc Disease

The Veteran was initially awarded service connection for lumbar spine degenerative disc disease by the RO in accordance with January 2002 rating, which assigned a 10 percent disability rating therefor.  The Veteran filed a claim for an increase in February 2004.  By a May 2006 rating decision, this 10 percent rating was continued, and this appeal ensued.  During the pendancy of this appeal, the Veteran's disability rating associated with the service connected lumbar spine disorder has fluctuated, as follows:  10 percent disabling prior to March 1, 2008 (with evaluations of 100 percent from May 23, 2006, through September 30, 2006, and January 14, 2008, through February 29, 2008, pursuant to 38 C.F.R. § 4.30); 40 percent disabling from March 1, 2008, through November 30, 2008; and 20 percent disabling from December 1, 2008.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5242.  The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011).

As to the evaluation of neurological manifestations of the Veteran's lumbar spine disability, the Board points out that the Veteran is currently service-connected for radiculopathy, L5, left lower extremity, pursuant to Diagnostic Code 8621 (associated with degenerative disc disease).  The Veteran's current evaluation is 10 percent, and he has not appealed that rating.  As such, while VA and private medical evidence of record addresses this neurological manifestation, the Board will focus its analysis on musculoskeletal manifestations in accordance with the issues currently on appeal.

For the period considered under this appeal, the relevant evidence begins with an MRI from February 2004 demonstrated vertebral bodies which were normal in height.  The disc at L2-3 showed minimal soft disc protrusion, without making contact with the nerve root sheath.  Small protrusions were observed at L3-4, making contact with the nerve root sheath.  A mild disc bulge was noted at L4-5 with no stenosis.  Mild disc desiccation was seen at L5-S1.

Private treatment reports, dated from February 2004 through July 2005, note complaints of chronic back pain.  In February 2004, significant degenerative disc disease was noted at L2-3.  In March 2005, an MRI of his lumbar spine demonstrated degenerative disc disease in most discs, worse in the L5-S1 area.  At that time, his provider began a series of epidural steroid injections to treat his pain.  An additional MRI, dated in June 2005, noted multilevel neural exit foramenal stenosis secondary to facet arthropathy, greatest at the L4 level, as well as a small disc bulge at the L5 level.  Also that month, a discogram was performed to pressurize several discs.  See Operative report, June 28, 2005.

In conjunction with his claim, the Veteran was afforded a VA examination in August 2005.  At that time, the Veteran was employed as a lab technician, was able to get in and out of his chair with ease, and walked with a normal gait.  He was able to heel-to-toe walk, had no straight leg raising pain, and no signs of sciatic tension.  Range of motion of the lumbar spine was from 0 to 85 degrees of flexion (the Veteran was able to flex to 90 degrees, but pain began at 85 degrees), extension was to 30 degrees, and lateral bending was to 20 degrees bilaterally.  There was no further loss of motion due to weakness, fatigue, or incoordination following repetitive use.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  See VA examination report, August 3, 2005.

In September 2005, the Veteran underwent decompression at L4-5, L5-S1, a posterior lumbar interbody fusion at L5-S1, the application of posterior lumbar interbody fusion spacers at L5-S1, with the addition of grafts and instrumentation.

A CT scan, performed in May 2006, revealed a diffuse disc bulge at L1-2, L2-3, L3-4, and L4-5.  Degenerative changes were noted throughout, as well as thecal sac and foramenal narrowing.

In May 2006, the Veteran underwent another lumbar spine procedure.  Hardware was removed at L5-S1, and a posterior spinal fusion at L5-S1 was performed.  An August 2007 letter from the Veteran's private provider noted that the Veteran continued to experience significant pain following each surgery, and that he was found to have a pseudo arthrosis prior to the re-fusion of L5-S1.  On January 14, 2008, the Veteran underwent a third procedure for lumbar spondylosis (anterior exposure L4-5).  Additional letters from the Veteran's provider, dated from March 2008 through September 2008, noted continued, significant back pain, rendering the Veteran unable to function in any significant capacity.  Also noted was extreme pain on flexion and extension of the lumbar spine, though range of motion was not reported.

Also in January 2008, the Veteran was afforded an additional VA examination.  He complained of constant, sharp, severe pain in the lower back.  However, the Veteran denied flare-ups of his disability.  He used a brace and a walker, as he underwent back surgery just before the examination, though he stated that he did not normally use a walker.  He was able to stand 5-10 minutes, and he was able to walk a few hundred yards.  The Veteran did not report fatigue, but decreased motion was noted, as well as stiffness, weakness, and spasms.  

On examination, there was no spasm or atrophy, however, guarding was noted on the left, as well as pain with motion.  His posture was normal, though his gait was antalgic.  Abnormal spinal curvature was not present, and ankylosis was not present.  Range of motion could not be determined, due to the Veteran's recent surgery.  Post-surgical changes in the lumbar spine were observed, and he was diagnosed with mild facet arthropathy, lumbar spine, with recent laminectomy.  See VA examination report, January 25, 2008.

Another VA examination was provided in June 2008.  At that time, the Veteran remained in constant pain.  On examination, there was no muscle spasm or atrophy.  Again, there was guarding on the left side.  His gait was antalgic, and the upper thoracic spine was slightly kephotic.  However, there was no lumbar lordosis or flattening, and no scoliosis was detected.  Range of motion was from 0 to 30 degrees of flexion (with increased pain at 25 degrees), 0 to 3 degrees of extension, left rotation from 0 to 10 degrees, right rotation from 0 to 20 degrees, left lateral flexion from 0 to 5 degrees, and right lateral flexion from 0 to 7 degrees.  The Veteran was diagnosed with degenerative disc disease of the fourth lumbar vertebra to the fifth lumbar vertebra, and more extensively in his lumbar spine.  See VA examination report, June 25, 2008.

Another VA examination was provided in December 2008 in conjunction with a separate claim for benefits.  The Veteran reported constant, moderate to severe back pain.  He was able to walk one block and stand for 5-7 minutes.  On examination, there was no evidence of ankylosis.  Range of motion was from 0 to 70 degrees of flexion (with pain at 70 degrees), extension was from 0 to 15 degrees, and bilateral lateral flexion and rotation was from 0 to 15 degrees.  The Veteran was diagnosed with facet arthropathy and degenerative disc disease, lumbar spine.  See VA examination report, December 1, 2008.

The most recent VA examination of record was provided in May 2011.  The Veteran reported throbbing low back pain, constant and severe.  Incapacitating episodes were denied.  On examination, posture was normal and gait was antalgic.  There were no abnormal spinal curvatures.  Guarding was noted on the left side, as was pain with motion.  Flexion was from 0 to 50 degrees, extension was from 0 to 5 degrees, bilateral lateral flexion and rotation was from 0 to 10 degrees.  There was objective evidence of pain on motion, without additional limitation after three repetitions.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with left radiculopathy.  See VA examination report, May 9, 2011.

Prior to March 1, 2008 

Prior to March 1, 2008, there is no evidence of record to demonstrate that the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees, or manifested by a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  During a VA examination in August 2005, range of motion of the lumbar spine was from 0 to 85 degrees of flexion (the Veteran was able to flex to 90 degrees, but pain began at 85 degrees), extension was to 30 degrees, and lateral bending was to 20 degrees bilaterally.  In addition, there is no evidence of ankylosis at any point during this appellate period, nor was there evidence of muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  Regarding the directives of Deluca, the record is silent for any objective evidence that the Veteran's range of motion was limited, by flare-ups or repetitive motion, to a degree which would warrant a rating of 20 percent.  As such, a rating in excess of the assigned 10 percent is not warranted for the Veteran's lumbar disability, prior to March 1, 2008.

The Board recognizes that range of motion could not be determined during a January 2008 VA examination due to recent surgery.  But as the Veteran was assigned a temporary total evaluation from January 14, 2008 to February 28, 2008, in specific consideration of this surgery, there is no inadequacy of this examination in regard to the absence of range of motion studies, or prejudice to the Veteran of any sort.  

March 1, 2008, through November 30, 2008

For the second appellate period, from March 1, 2008, through November 30, 2008, the Veteran's disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  In fact, the record shows that ankylosis has been specifically addressed during each VA examination of record, and the evidence is silent for a diagnosis at any time.  Instead, a June 2008 VA examination noted flexion from 0 to 30 degrees (with increased pain at 25 degrees), 0 to 3 degrees of extension, left rotation from 0 to 10 degrees, right rotation from 0 to 20 degrees, left lateral flexion from 0 to 5 degrees, and right lateral flexion from 0 to 7 degrees.  The examiner took DeLuca into consideration when recording range of motion.  As such, the Veteran is appropriately rated at 40 percent, as the records demonstrates forward flexion to 30 degrees or less.  However, incapacitating episodes were not reported, and as noted above, there is no evidence of ankylosis of the lumbar spine.  Therefore, a rating of 50 percent is not warranted from March 1, 2008, through November 30, 2008.

From December 1, 2008

A VA examination provided in December 1, 2008, noted that there was no evidence of ankylosis.  Range of motion was from 0 to 70 degrees of flexion (with pain at 70 degrees), extension was from 0 to 15 degrees, and bilateral lateral flexion and rotation was from 0 to 15 degrees.  During the May 2011 VA examination, flexion was from 0 to 50 degrees, extension was from 0 to 5 degrees, bilateral lateral flexion and rotation was from 0 to 10 degrees.  There was objective evidence of pain on motion, without additional limitation after three repetitions.  While the evidence of record does not demonstrate flexion limited to 30 degrees or less during this period, resolving all doubt in favor of the Veteran, the Board awards a rating of 40 percent from December 1, 2008.  The May 2011 examiner noted that the Veteran's gait was antalgic, that the Veteran had three lumbar spine surgeries, and that he was in constant, severe, and throbbing pain.  As such, in view of the constant and severe nature of the Veteran's pain, the Board has determined that after affording the Veteran all reasonable doubt, a disability rating of 40 percent, but no higher, is applicable for this period.  As there is no evidence of ankylosis from December 1, 2008, the assignment of the next higher rating of 50 percent is not warranted.

Residuals of a Fractured Left Elbow

In addition to the Veteran's lumbar spine claim, he has argued that the residuals of a left elbow fracture are more severe than his current ratings would suggest.  Prior to May 6, 2011, his disability is non-compensably rated.  From May 6, 2011, his disability is evaluated at 10 percent disabling pursuant to Diagnostic Code 5207.  The Board notes that elbow disabilities are rated under Diagnostic Codes 5205 to 5213.  In this case, Diagnostic Code 5206 for limitation of flexion is more appropriate than his current rating under Diagnostic Code 5207.

The normal range of motion of the elbow is as follows: flexion from 0 to 145 degrees; pronation from zero to 80 degrees;  and supination from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 5206, a 10 percent disability rating is warranted if the range of motion for either the major or minor forearm is limited to 100 degrees of flexion; a 20 percent disability rating is warranted if the flexion of either forearm to limited to 90 degrees; a 30 percent disability rating is warranted if flexion of the major forearm is limited to 70 degrees; a 40 percent disability rating is warranted if flexion of the major forearm is limited to 55 degrees; and a 50 percent disability rating is warranted if flexion of the major forearm is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Under Diagnostic Code 5207, a 10 percent disability rating is warranted if extension of either the major or minor forearm is limited to 45 or 60 degrees; a 20 percent disability rating is warranted if extension of either forearm is limited to 75 degrees; a 30 percent disability rating is warranted if extension of the major forearm is limited to 90 degrees; a 40 percent disability rating is warranted if extension of the major forearm is limited to 100 degrees; and a 50 percent disability rating is warranted if extension of the major forearm is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

In this case, the Veteran submitted a claim for an increased rating in February 2004.  An August 2003 VA examination noted that the Veteran's left elbow was slightly deformed, but there was no other residual.  The Veteran stated that he did not experience loss of function.  Examination of the left elbow was negative, with normal range of motion and no tenderness or swelling.  The Veteran was able to pronate and supinate without any problem.  See VA examination report, August 2003.  An x-ray report, ordered at the time of the examination, revealed no bony abnormality.  

During the January 2008 VA examination, elbow flexion was 5/5, as was extension, bilaterally.  Another VA examination report, authored in December 2008, noted that the Veteran complained of intermittent mild pain in the left elbow with over-exertion.  Range of motion was from 0 to 145 degrees of flexion with no pain or loss of motion with repetitive use.  Extension was to 0 degrees without pain or loss of motion with repetitive use.  X-ray evidence did not reveal an acute osseous anomaly or significant degenerative change.  The Veteran was diagnosed with a left elbow fracture, resolved, with residual intermittent pain.  See VA examination report, December 2008.

Most recently, the Veteran was afforded a VA examination in connection with his claim in May 2011.  At that time, the Veteran reported left elbow pain with certain movements.  The Veteran did not report deformity, giving way, instability, weakness, incoordination, locking, effusion, dislocation, or subluxation.  He did report stiffness, decreased speed of joint motion, and flare-ups.  There were no constitutional symptoms of arthritis, and there were no incapacitating episodes reported.  


On examination, inflammatory arthritis was not present.  There was some guarding of movement.  Left flexion was from 0 to 100 degrees, left extension was to 0 degrees, left pronation was from 0 to 80 degrees, and left supination was from 0 to 85 degrees.  There was objective evidence of pain on range of motion.  However, there was no additional limitation following three repetitions.  X-rays revealed a remote fracture, stable, with no sequela.  The Veteran was diagnosed with a fractured left elbow with residual tendonitis.  See VA examination report, May 2011.

Prior to May 6, 2011, the Veteran's left elbow disability does not warrant a compensable evaluation.  As noted above, The normal range of motion of the elbow is flexion to 145 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate I.  Rated pursuant to Under Diagnostic Code 5206, a 10 percent disability rating is warranted if the range of motion for either the major or minor forearm is limited to 100 degrees of flexion.  Here, the Veteran's minor left extremity did not result in a loss of any motion.  The left elbow extension was normal in August 2003, 5/5 in January 2008, and to 145 (normal) in December 2008, with no objective signs of pain on motion.  

Regarding extension, Diagnostic Code 5207, a minimum 10 percent disability rating is warranted only if extension of either the major or minor forearm is limited to 45 or 60 degrees.  Here, range of motion was normal in August 2003 and January 2008.  Extension was to 0 degrees (normal) in December 2008, with no objective pain on testing.  As such, a higher rating is not warranted for this period under Diagnostic Codes 5206 or 5207.

From May 6, 2011, the date of the most recent VA examination, left flexion was from 0 to 100 degrees, left extension was from 90 to 0 degrees.  Because flexion was limited to 100 degrees, the Veteran's current evaluation of 10 percent is warranted, pursuant to Diagnostic Code 5206.  However, an evaluation in excess of 10 percent is not warranted, as flexion of the minor extremity is not limited to 90 degrees.  Further, the record does not demonstrate that extension was limited to 60 degrees during this period, so an additional rating is unavailable per Diagnostic Code 5207.

As there is no evidence of ankylosis, a higher rating is not warranted during any period pursuant to  Diagnostic Code 5205.  Because extension is not limited to 45 degrees, Diagnostic Code 5208 is not applicable.  While this disability consists of residuals of a joint fracture, there is no evidence of marked cubitus varus or valgus deformity, or of an un-united fracture of the head of the radius or ulna, so a higher rating is not warranted under Diagnostic Codes 5210, 5211, or 5212.  Neither limitation of supination nor pronation has been observed, so Diagnostic Code 5213 is also inapplicable.

With respect to the DeLuca criteria, none of the VA examiners indicated that repetitive motion resulted in increased pain, fatigue, weakness, or lack of endurance, and there was no incoordination or additional degree of limitation of motion at any time.  See DeLuca, 8 Vet. App. at 204-7, citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore a higher disability rating is not available based on DeLuca during either period. 

Conclusion

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements, as well as those of his family, in support of each claim.  In this regard, the Veteran and his family are competent to report on factual matters of which they has first-hand knowledge, e.g., experiencing pain, limitation of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider these subjective statements regarding the severity of each disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA and private examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that either disability discussed herein has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of the lumbar spine disability, as well as the left elbow disability, have been accurately reflected by the schedular criteria.  While the Veteran has asserted that each disability is more severe than currently rated, the Board notes that there is no medical evidence of record to demonstrate that his either disability interferes with his occupation to a greater degree than that already contemplated by his current evaluations.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted for either issue currently on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).











								[Continued on Next Page]

ORDER

Entitlement to an effective date prior to May 23, 2006, for a temporary total evaluation due to treatment necessitating convalescence for a service connected disability, is dismissed.

Prior to March 1, 2008, entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

From March 1, 2008, through November 30, 2008, entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

From December 1, 2008, entitlement to an evaluation of 40 percent, but no higher, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to May 6, 2011, entitlement to a compensable evaluation for residuals of a fractured left elbow is denied.

From May 6, 2011, entitlement to an evaluation in excess of 10 percent for residuals of a fractured left elbow is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


